AFFIRMED; Opinion Filed May 6, 2019.




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00614-CV

                                 RODNEY L. TURNER, Appellant
                                             V.
                                  JENNIFER PERKINS, Appellee

                          On Appeal from the 298th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-17-15344

                                MEMORANDUM OPINION
                             Before Justices Myers, Molberg, and Carlyle
                                      Opinion by Justice Myers
       Rodney L. Turner appeals the trial court’s judgment dismissing his defamation suit against

Jennifer Perkins. Turner brings one issue on appeal contending the trial court erred by ruling that

the immunity provided by section 107.009 of the Family Code applied to Perkins. We affirm the

trial court’s judgment.

       Turner was a party in a child-custody suit. Perkins is an attorney in the Dallas County

Public Defender’s office and was appointed by the trial court in the child-custody suit to serve as

an amicus attorney to assist the court in protecting the best interest of the child and to make

recommendations regarding custody of and visitation with the child. See TEX. FAM. CODE ANN.

§§ 107.003, .005, .021. Turner alleged that Perkins made statements during the court proceedings
that damaged him, and he sued Perkins asserting causes of action for defamation and libel per se

and for gross negligence.

       Perkins moved to dismiss Turner’s lawsuit asserting two grounds for dismissal. First,

Perkins moved for dismissal under section 107.009 of the Family Code, which provides that an

amicus attorney appointed under chapter 107 is not liable for damages for an action taken in the

capacity of amicus attorney. Id. § 107.009(a). Second, Perkins moved for dismissal under section

101.106(f) of the Civil Practice and Remedies Code, which provides that when a government

employee is sued for conduct within the employee’s scope of employment and the suit could have

been brought against the governmental unit, the employee may move that the suit be dismissed. If

the employee makes such a motion, the trial court must dismiss the suit unless the plaintiff amends

its pleadings to dismiss the employee and to name the governmental unit as the defendant. See

TEX. CIV. PRAC. & REM. CODE ANN. § 101.106(f). Turner did not file a response to the motion to

dismiss, and he did not amend his petition. The trial court held a hearing on the motion to dismiss

and granted it.

       Turner is pro se on appeal. We liberally construe pro se pleadings and briefs. Washington

v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.). However, we hold pro

se litigants to the same standards as licensed attorneys and require them to comply with applicable

laws and rules of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978);

Washington, 362 S.W.3d at 854. To do otherwise would give a pro se litigant an unfair advantage

over a litigant who is represented by counsel. Shull v. United Parcel Serv., 4 S.W.3d 46, 53 (Tex.

App.—San Antonio 1999, pet. denied.

       On appeal, Turner argues the immunity provided by section 107.009(a) of the Family Code

does not apply because paragraph (b) states the immunity provided by paragraph (a) does not apply

to an action taken “in bad faith or with malice” or “that is grossly negligent or wilfully wrongful.”

                                                –2–
See FAM. § 107.009(b)(2), (3). However, Turner’s brief does not address Perkins’s motion to

dismiss under section 101.106(f) of the Civil Practice and Remedies Code. Because Turner’s brief

does not address Perkins’s second ground for dismissal, he has not shown the trial court erred by

granting the motion to dismiss. We overrule Turner’s issue on appeal.

       We affirm the trial court’s judgment.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE

180614F.P05




                                               –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 RODNEY L. TURNER, Appellant                         On Appeal from the 298th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-00614-CV          V.                      Trial Court Cause No. DC-17-15344.
                                                     Opinion delivered by Justice Myers.
 JENNIFER PERKINS, Appellee                          Justices Molberg and Carlyle participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 6th day of May 2019.




                                               –4–